                                          Case 3:20-cv-01357-JSC Document 47 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DACARI SPIERS,                                    Case No. 20-cv-01357-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISMISSING MOTION TO
                                                 v.                                        COMPEL
                                   9

                                  10     CITY AND COUNTY OF SAN                            Re: Dkt. No. 41
                                         FRANCISCO,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a noticed motion to compel. (Dtk. No. 41.) The motion does not

                                  14   comport with the Court’s Civil Standing Order which requires submission of a discovery dispute

                                  15   joint letter following unsuccessful meet and confer efforts. Accordingly, the motion to compel is

                                  16   dismissed without prejudice.

                                  17          This Order disposes of Docket Nos. 41, 45.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 4, 2021

                                  20

                                  21
                                                                                                  JACQUELINE SCOTT CORLEY
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
